Mr. Chief Justice Alvey,
concurring:
I fully concur with my brothers in the affirmance of the judgment appealed from in this case. But I do so upon the distinct grounds that the statute authorizing the payment of the sugar bounty has been expressly repealed by the recent tariff act of 1894, and thereby all right to bounty *162has been cancelled; and even if that were not so, the case as here presented shows no sufficient foundation for the issuing of a mandamus against the Secretary of the Treasury and the Commissioner of Internal Revenue. I do not, however, deem it necessary, for any purpose of this case, to discuss and decide the constitutional question of the power of Congress to provide for the payment of bounties in such case as that provided for by the late tariff act of 1890. I prefer to express no opinion upon that subject.